Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the Securities and Exchange Commission on March 26, 2009 Registration No. 333-137589 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 SYNCORA HOLDINGS LTD. (Exact Name of Registrant as specified in its Charter) Bermuda Not Applicable (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) Canons Court, 22 Victoria Street Hamilton, HM 12, Bermuda (441) 295-7135 (Address, including zip code, and telephone number, including area code, of principal executive offices) Syncora Holdings Ltd. 2006 Long-Term Incentive and Share Award Plan (Full title of the plan) CT Corporation System 111 Eighth Avenue, 13th Floor New York, New York 10011 Telephone: (212) 894-8700 (Name, address and telephone number, including area code, of agent for service) Copies to: Steven J. Slutzky, Esq. Debevoise & Plimpton LLP 919 Third Avenue New York, NY 10022 (212) 909-6000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer x Smaller reporting company o (Do not check if a smaller reporting company) EXPLANATORY NOTE: DEREGISTRATION OF SECURITIES The registration statement on Form S-8 (Registration No. 333-137589) (the Registration Statement) of Syncora Holdings Ltd. (the Company), pertaining to the registration of 3,848,182 shares of the Company's common shares, par value $0.01 per share, to which this Post-Effective Amendment No. 1 relates, was filed with the Securities and Exchange Commission on September 26, 2006. In accordance with an undertaking made by the Company in the Registration Statement to remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering, the Company hereby amends the Registration Statement to deregister any remaining securities registered but unsold under the Registration Statement. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, the registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Post-Effective Amendment to the Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of New York, New York, on March 26, 2009. SYNCORA HOLDINGS LTD. By: /s/ Susan B. Comparato Susan B. Comparato Acting Chief Executive Officer and President DATE: March 26, 2009 Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date /s/ Susan B. Comparato Acting Chief Executive March 26, 2009 Name: Susan B. Comparato Officer and President (Principal Executive Officer) March 26, 2009 /s/ David Prager Third-Party Consultant Name: David Prager (Principal Financial Officer) March 26, 2009 /s/ Arnold Brousell Chief Accounting Officer Name: Arnold Brousell (Principal Accounting Officer) 3 March 26, 2009 /s/ Michael P. Esposito, Jr. Director and Chairman of the Name: Michael P. Esposito, Jr. Board March 26, 2009 /s/ E. Grant Gibbons Director Name: E. Grant Gibbons March 26, 2009 /s/ Bruce G. Hannon Director Name: Bruce G. Hannon March 26, 2009 /s/ Duncan P. Hennes Director Name: Duncan P. Hennes March 26, 2009 /s/ Robert M. Lichten Director Name: Robert M. Lichten March 26, 2009 /s/ Edward J. Muhl Director Name: Edward J. Muhl March 26, 2009 /s/ Thomas S. Norsworthy Director Name: Thomas S. Norsworthy March 26, 2009 /s/ Coleman D. Ross Director Name: Coleman D. Ross March 26, 2009 /s/ Robert J. White Director Name: Robert J. White 4
